DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 does not appear to further limit claim 1 but instead appears to be a restatement of “the first port including a cavity having a tapered configuration extending between a proximal region and a distal region, the proximal region having a first width and the distal region having a second width less than the first width” from claim 1 using slightly different language (proximal and distal region in claim 1 compared to proximal and distal end in claim 16).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-5, 10, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Poll et al. (US 2015/0265138 A1) in view of Weisenburgh et al. (US 8,915,842 B2).
Claim 1. Poll et al. disclose a surgical access device comprising: a housing (flow controller 220) including a seal (connection plate 310; para. 0066 states that connection plate 310 abuts against adapter ring 302 and seals against openings 640, 642, 644, and 646); a tubular member (guard tube 304) extending from the housing, the tubular member including a plurality of lumens (channels 512) extending therethrough; a valve (flow actuator/regulator 250) disposed on the housing and fluidly coupled with the plurality of lumens; and a tip member (exhaust ring 306) disposed at a distal end of the tubular member, the tip member including a first port (channel 518) aligned and fluidly coupled with a first lumen (one of channels 512) of the plurality of lumens (see para. 0050), the tip member having an open distal end (see Fig. 4A, which shows that laparoscope 100 extends through the distal end of guard tube 304) configured to allow passage of an endoscope (laparoscope 100) therethrough (Figs. 1-6).  
Claim 2. Poll et al. disclose a second port (channel 520) aligned and fluidly coupled to a second lumen (another of channels 512) of the plurality of lumens, the second port including a pocket extending between proximal and distal regions thereof, the pocket having a uniform width (see Fig. 4B) (Figs. 1-6).  
Claim 3. Poll et al. disclose wherein a velocity of a fluid exiting the first port is greater than a velocity of a fluid exiting the second port (Figs. 1-6).  Note that this recitation is a method step and could be accomplished by using greater force to move 
Claim 4. Poll et al. disclose wherein a first duct of the first port has a length equal to a length of a second duct of the second port (note that the length of exhaust ring 306 is uniform and therefore the lengths of the first and second ports are equal) (Figs. 1-6).  
Claim 10. Poll et al. disclose wherein the tubular member defines a channel (channel that receives laparoscope 100) extending therethrough, the channel configured to receive a viewing instrument (laparoscope 100) therethrough (Figs. 1-6).  
Poll et al. fail to disclose the first port including a cavity having a tapered configuration extending between a proximal region and a distal region, the proximal region having a first width and the distal region having a second width less than the first width and configured to direct fluid flow towards a central longitudinal axis of the tubular member (claim 1), wherein the tapered configuration of the cavity increases a velocity of a fluid passing from the proximal region of the first port to the distal region of the first port (claim 5), wherein a portion of the distal region of the first port is angled towards the central longitudinal axis of the tubular member such that fluid flow through the first port is directed towards the central longitudinal axis of the tubular member (claim 12), and wherein the cavity of the first port is tapered between a proximal end of the cavity and a distal end of the cavity, the proximal end having a first width and the distal end having a second width less than the first width (claim 16).
	Weisenburgh et al. teach a surgical access device comprising: a tubular member (sheath 260) including a lumen (passageway 258) extending therethrough; and a tip member (cap 252) disposed at a distal end of the tubular member, the tip member 
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]







	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip member of Poll et al. such that the claim 1), wherein the tapered configuration of the cavity increases a velocity of a fluid passing from the proximal region of the first port to the distal region of the first port (claim 5), wherein a portion of the distal region of the first port is angled towards the central longitudinal axis of the tubular member such that fluid flow through the first port is directed towards the central longitudinal axis of the tubular member (claim 12), and wherein the cavity of the first port is tapered between a proximal end of the cavity and a distal end of the cavity, the proximal end having a first width and the distal end having a second width less than the first width (claim 16).

Allowable Subject Matter
Claims 6-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773